On Application for Rehearing.
PER CURIAM.
Appellant insists, in his application for a rehearing filed in this case, that the facts testified to by the witness Maxwell show sufficient hostile demonstration towards the defendant, at the same time of the assault, upon the part of the assaulted party, Whatley, to justify proof of prior threats. To this we cannot agree. While the witness testifies to Whatley’s “ad*120vancing” at the time of the shooting, he also says, “I did not see Whatley when he put his hand up> to his coat” (the hostile demonstration relied upon as shown by the subsequent testimony of the defendant), and on direct examination the witness had testified, “Whatley didn’t do anything that I saw.”
In view of the other undisputed facts going to show the defendant was not acting in self-defense, as shown by all the evidence introduced prior to testimony of this witness, the fact that the assaulted party walked towards the defendant, or “advanced,” would not constitute a hostile act or demonstration, “indicating any effort or purpose to assault or use violence upon defendant, to which a previous threat could give color or character, and when that is the case it is the settled rule that evidence of previous threats by the assaulted party is not admissible.”—Jones v. State, 116 Ala. 468, 23 South. 135.
The only other evidence tending to show the defendant acted in self-defense, and in fact the only evidence to that effect, was introduced after the trial court had made’the rulings refusing to allow the defendant to prove threats, and at the time offered they were not competent, there was nothing upon which they could be legally predicated, and there was no error committed in sustaining the objections of the solicitor to their introduction in evidence.
Rehearing denied.